Citation Nr: 1412498	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether an overpayment of VA disability compensation in the amount of $9641.40 was validly created based on removal of former spouse, H.M., as a dependent effective January 14, 2002.

2.  Entitlement to an effective date earlier than May 4, 2009 for additional compensation payable for D.J., a dependent spouse, and B.J., a dependent child.

3.  Entitlement to additional compensation for A.J. and C.J., both claimed as dependent children.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2010, August 2010, and January 2011 decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO) and the Debt Management Center in St. Paul, Minnesota.  A July 2010 rating decision removed the Veteran's former spouse, H.M. from her award effective January 14, 2002, the date of divorce, resulting in an overpayment of benefits.  An August 2010 decision from the Debt Management Center informed the Veteran that an overpayment in the amount of $9601.40 had been created.  In January 2011 decision, the RO added the Veteran's spouse, D.J., and stepdaughter, B.J., to her award effective May 4, 2009, and denied additional compensation for C.J. and A.J. who were claimed as dependent children.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2012; the hearing transcript has been associated with the claims file.  

The record shows that in September 2010, the Veteran filed a request for a waiver of an overpayment in the amount of $9604.40 along with a financial status report.  The RO referred waiver request to the Debt Management Center, Committee on Waivers and Compromises (COWC); however, in a January 2011 letter, the COWC indicated that the Veteran was disputing the creation of the debt and did not adjudicate the waiver issue.  The Board finds that the Veteran has both appealed the validity of the debt and has submitted a timely request for a waiver of the debt.   However, the issue of entitlement to a waiver of recovery of an overpayment of VA benefits in the amount of $9604.40 has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the overpayment in the amount of $9601.40 is not valid.  In March 2012 hearing testimony, she contends that she notified the RO of her divorce from H.M. in 2002 and of her marriage to D.J. in August 2005.  She contends, based on her marriage to D.J. and the addition of her stepchildren, that she had four dependents that she had not been paid for, and that her overpayment amount should accordingly be reduced. 

The record shows that an overpayment was created based on removal of former spouse, H.M., as a dependent effective January 14, 2002, the date of divorce, but does not include a clear accounting of how the $9641.40 overpayment was calculated.  In order assess the Veteran's current overpayment debt, and to resolve the question of the validity of the debt, the record must document how the amount of the overpayment was calculated.  See Narron v. West, 13 Vet. App. 223, 228-229 (1999) (holding that the Board should provide reasons and bases justifying why the amount stated was the proper amount of the overpayment, and that a remand was appropriate where the record did not contain an explanation of the way the overpayment had been computed.).

As noted above, in January 2011 decision, the RO added the Veteran's spouse, D.J., and stepdaughter, B.J., to her award effective May 4, 2009 and denied additional compensation for C.J. and A.J. who were claimed as dependent children.  In a July 2011 substantive appeal, the Veteran indicated disagreement with dependency issues, to include the effective date of her dependents claim status.  Resolving reasonable doubt in the Veteran's favor, the Board has liberally construed the January 2011 statement as a timely notice of disagreement on the issues of entitlement to an effective date earlier than May 4, 2009 for additional compensation payable for D.J and B.J., and for entitlement to additional compensation for C.J. and A.J.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect by issuing a statement of the case.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374   (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with an audit of the benefits received and the benefits to which she was entitled during the time period relevant to the overpayment.  A copy of that audit should be associated with the record.  

2.  After the requested development has been completed, the RO/AMC should readjudicate the issue of whether an overpayment of VA disability compensation benefits was validly created.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

3.  The RO should issue a statement of the case addressing the issues of entitlement to an effective date earlier than May 4, 2009 for additional compensation payable for D.J., a dependent spouse, and B.J., a dependent child, and entitlement to additional compensation for C.J. and A.J., claimed as dependent children.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO should advise the Veteran that the issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless she perfects her appeal.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



